    Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 1 of 6 PageID #: 291




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

GIGAMON INC.,
                                                          Civil Action No. 2:19-cv-300-JRG
       Plaintiff,
                                                          JURY TRIAL DEMANDED
       v.

APCON, INC.,

       Defendant.




                                  DOCKET CONTROL ORDER

            In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Date Provided       Amended Date                               Event
    by the Court

January 4, 2021                           *Jury Selection – 9:00 a.m. in Marshall, Texas

November 30,                              *Pretrial Conference – 9 a.m. in Marshall, Texas
2020                                      before Judge Rodney Gilstrap

November 23,                              *Notify Deputy Clerk in Charge regarding the date
2020                                      and time by which juror questionnaires shall be
                                          presented to accompany by jury summons if the
                                          Parties desire to avail themselves the benefit of using
                                          juror questionnaires 1




1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 2 of 6 PageID #: 292




November 23,                  *Notify Court of Agreements Reached During Meet
2020                          and Confer

                              The parties are ordered to meet and confer on any
                              outstanding objections or motions in limine. The
                              parties shall advise the Court of any agreements
                              reached no later than 1:00 p.m. three (3) business days
                              before the pretrial conference.

November 23,                  *File Joint Pretrial Order, Joint Proposed Jury
2020                          Instructions, Joint Proposed Verdict Form, Responses
                              to Motions in Limine, Updated Exhibit Lists, Updated
                              Witness Lists, and Updated Deposition Designations

November 16,                  *File Notice of Request for Daily Transcript or Real
2020                          Time Reporting.

                              If a daily transcript or real time reporting of court
                              proceedings is requested for trial, the party or parties
                              making said request shall file a notice with the Court
                              and e-mail the Court Reporter, Shelly Holmes, at
                              shelly_holmes@txed.uscourts.gov.

November 9,                   File Motions in Limine
2020
                              The parties shall limit their motions in limine to issues
                              that if improperly introduced at trial would be so
                              prejudicial that the Court could not alleviate the
                              prejudice by giving appropriate instructions to the
                              jury.

November 9,                   Serve Objections to Rebuttal Pretrial Disclosures
2020

November 2,                   Serve Objections to Pretrial Disclosures; and Serve
2020                          Rebuttal Pretrial Disclosures

October 19,                   Serve Pretrial Disclosures (Witness List, Deposition
2020                          Designations, and Exhibit List) by the Party with the
                              Burden of Proof




                                      2
    Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 3 of 6 PageID #: 293




October 13,                             *Response to Dispositive Motions (including Daubert
2020                                    Motions). Responses to dispositive motions that were
                                        filed prior to the dispositive motion deadline,
                                        including Daubert Motions, shall be due in
                                        accordance with Local Rule CV-7(e), not to exceed
                                        the deadline as set forth in this Docket Control Order. 2
                                        Motions for Summary Judgment shall comply with
                                        Local Rule CV-56.

September 28,                           *File Motions to Strike Expert Testimony (including
2020                                    Daubert                                   Motions)

                                        No motion to strike expert testimony (including a
                                        Daubert motion) may be filed after this date without
                                        leave of the Court.

September 28,                           *File Dispositive Motions
2020
                                        No dispositive motion may be filed after this date
                                        without leave of the Court.

                                        Motions shall comply with Local Rule CV-56 and
                                        Local Rule CV-7. Motions to extend page limits will
                                        only be granted in exceptional circumstances.
                                        Exceptional circumstances require more than
                                        agreement among the parties.

September 21,                           Deadline to Complete Expert Discovery
2020

September 8,                            Serve Disclosures for Rebuttal Expert Witnesses
2020

August 17, 2020                         Serve Disclosures for Expert Witnesses by the Party
                                        with the Burden of Proof

August 17, 2020    August 10, 2020      Deadline to Complete Fact Discovery and File
                                        Motions to Compel Discovery

July 15, 2020                           Comply with P.R. 3-7 (Opinion of Counsel Defenses)

2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.

                                                3
 Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 4 of 6 PageID #: 294




June 24, 2020                   *Claim Construction Hearing – 1:30 p.m. in
                                Marshall, Texas before Judge Rodney Gilstrap

June 10, 2020                   *Comply with P.R. 4-5(d) (Joint Claim Construction
                                Chart)

June 3, 2020                    *Comply with P.R. 4-5(c) (Reply Claim Construction
                                Brief)

May 27, 2020                    Comply with P.R.         4-5(b)    (Responsive   Claim
                                Construction Brief)

May 13, 2020     May 27, 2020   Deadline to Exchange Privilege Logs



May 13, 2020                    Comply with P.R. 4-5(a) (Opening Claim
                                Construction Brief) and Submit Technical Tutorials (if
                                any)

                                Good cause must be shown to submit technical
                                tutorials after the deadline to comply with P.R. 4-5(a).

May 13, 2020                    Deadline to     Substantially     Complete   Document
                                Production

                                Counsel are expected to make good faith efforts to
                                produce all required documents as soon as they are
                                available and not wait until the substantial completion
                                deadline.

April 29, 2020                  Comply with P.R. 4-4 (Deadline to Complete Claim
                                Construction Discovery)

April 22, 2020                  File Response to Amended Pleadings

April 8, 2020                   *File Amended Pleadings

                                It is not necessary to seek leave of Court to amend
                                pleadings prior to this deadline unless the amendment
                                seeks to assert additional patents.

April 1, 2020                   Comply with P.R. 4-3 (Joint Claim Construction
                                Statement)

March 11, 2020                  Comply with P.R. 4-2 (Exchange Preliminary Claim
                                Constructions)

                                        4
    Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 5 of 6 PageID #: 295




February 19,                            Comply with P.R. 4-1 (Exchange Proposed Claim
2020                                    Terms)

December 11,       February 10, 2020 Join Additional Parties
2019

January 2, 2020    January 16, 2020     Comply with Standing Order Regarding Subject-
                                        Matter Eligibility Contentions 3

January 2, 2020    January 16, 2020     Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

                   December 17,         File Proposed E-Discovery Order
                   2019

December 11,                            *File Proposed Protective Order and Comply with
2019                                    Paragraphs 1 & 3 of the Discovery Order (Initial and
                                        Additional Disclosures)

                                        The Proposed Protective Order shall be filed as a
                                        separate motion with the caption indicating whether or
                                        not the proposed order is opposed in any part.

December 4,                             *File Proposed Docket Control Order and Proposed
2019                                    Discovery Order

                                        The Proposed Docket Control Order and Proposed
                                        Discovery Order shall be filed as separate motions
                                        with the caption indicating whether or not the
                                        proposed order is opposed in any part.

November 6,                             Comply with      P.R.   3-1   &   3-2   (Infringement
2019                                    Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                             ADDITIONAL REQUIREMENTS

       Mediation: While certain cases may benefit from mediation, such may not be
appropriate for every case. The Court finds that the Parties are best suited to evaluate whether
mediation will benefit the case after the issuance of the Court’s claim construction order.
Accordingly, the Court ORDERS the Parties to file a Joint Notice indicating whether the case
should be referred for mediation within fourteen days of the issuance of the Court’s claim
construction order. As a part of such Joint Notice, the Parties should indicate whether they have

3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf

                                               5
 Case 2:19-cv-00300-JRG Document 31 Filed 12/05/19 Page 6 of 6 PageID #: 296




a mutually agreeable mediator for the Court to consider. If the Parties disagree about whether
mediation is appropriate, the Parties should set forth a brief statement of their competing
positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no
later than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed
to include any arguments related to the issue of indefiniteness in their Markman briefing, subject
to the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)       The fact that there are motions for summary judgment or motions to dismiss pending;

(b)       The fact that one or more of the attorneys is set for trial in another court on the same day,
          unless the other setting was made prior to the date of this order or was made as a special
          provision for the parties in the other case;

(c)       The failure to complete discovery prior to trial, unless the parties can demonstrate that it
          was impossible to complete discovery despite their good faith effort to do so.
      .
        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO
shall include a proposed order that lists all of the remaining dates in one column (as above) and
the proposed changes to each date in an additional adjacent column (if there is no change for a
date the proposed date column should remain blank or indicate that it is unchanged). In other
words, the DCO in the proposed order should be complete such that one can clearly see all the
remaining deadlines and the changes, if any, to those deadlines, rather than needing to also refer
to an earlier version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

          So ORDERED and SIGNED this 5th day of December, 2019.




                                                              ____________________________________
                                                              RODNEY GILSTRAP
                                                              UNITED STATES DISTRICT JUDGE
                                                   6
